DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for the possible allowance:
The present invention pertains to varying embodiments to camera calibration.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards camera calibration in a radiotherapy monitoring system that compares focal length parameters.
The closest prior art, Miyatani et al. (US 2010/0295924), Smith et al. (US 7,889,906), and Ernst et al. (US 2013/0336583) are related systems.  Miyatani teaches calculating intrinsic parameters such as focal length and calibrating cameras using image data (see para. 0186-0187).  Smith teaches verifying pre-calibrated camera parameters of image detectors in a camera system of a radiotherapy monitoring system, where the image detectors are configured to detect light reflected from an object (see col. 24 lines 30-44), arranging a calibration object onto a couch in the radiotherapy monitoring system; (see col. 24 lines 30-44, col. 26 lines 9-33, col. 26 lines 57-65, where Smith discusses calibration patient lying on the mechanical couch of a radiotherapy system), and utilizing said image detectors to capture a set of images of the calibration object (see col. 3 lines 34-47, col. 4 lines 46- col. 5 line 35, col. 24 lines 30-44, col. 26 lines 9-33, col. 26 lines 57-65, where Smith discusses capturing images of the calibration object lying on the mechanical couch), processing said captured images to calculate a set of current camera parameters (see col. 5 lines 64-67, where Smith discusses processing captured images to generate a set of camera parameters).  Ernst teaches utilizing stored pre-calibrated camera parameters of said image detectors, said stored precalibrated camera parameters defining: the location and orientation of an image detector in the pre-calibrated camera system, and parameters identifying internal characteristics of the image detector (see figure 4, para. 0014, 0076, where Ernst discusses initial parameter that is the detector position and orientation, and iteratively capturing images to calculate current parameter); and subsequently comparing said current camera parameters with said stored pre-calibrated parameters to detect if said pre-calibrated camera parameters are different from said current camera parameters (see figure 4, para. 0061, 0066, 0076, where Ernst discusses updating the camera parameter based on a similarity measure, therefore there is a calibration parameter difference determined).

However, Miyatani, Smith, and Ernst fail to address: 
Claim 1
“… verifying pre-calibrated camera parameters of image detectors in a camera system of a radiotherapy monitoring system, where the image detectors are configured to detect light reflected from an object, the method comprising:
utilizing stored pre-calibrated camera parameters of said image detectors, said stored precalibrated camera parameters defining:
the location and orientation of an image detector in the pre-calibrated camera system, and
parameters identifying internal characteristics of the image detector, said parameters including a parameter relating to a focal length;
subsequently arranging a calibration object onto a couch in the radiotherapy monitoring system; and
utilizing said image detectors to capture a set of images of the calibration object;
processing said captured images to calculate a set of current camera parameters; and
subsequently comparing said current camera parameters with said stored pre-calibrated parameters to detect if said pre-calibrated camera parameters are different from said current camera parameters.”

Claim 5
“…wherein detecting if said pre-calibrated camera parameters are different from said current camera parameters includes detecting an apparent difference in internal characteristics of said image detector by:
processing said captured image of said calibration object utilizing the stored camera parameters, and
determining the location and orientation of the calibration object relative to the image detector, and
determining a back-projection of an expected appearance of the calibration object onto an image plane of the image detector utilizing the stored camera parameters and the determined location and orientation of the calibration object, and
comparing an appearance of the calibration object within the captured image with the back-projection of the expected appearance of the calibration object.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663